 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   WEIS MARKETS, INC, a Pennsylvania                   CASE NO. 1:21-CV-00170-NONE-JLT
     corporation,
12                                                       ORDER DIRECTING THE CLERK OF
                             Plaintiff,                  COURT TO ASSIGN A DISTRICT JUDGE
13                                                       AND TO CLOSE THE CASE
     vs.                                                 (Doc. 9)
14
     GIX LOGISTICS, INC., et al.,
15
                             Defendants.
16

17            The parties have stipulated, according to Federal Rules of Civil Procedure Rule 41(a)(1) to

18   dismiss this action has with prejudice with each side to bear their own fees and costs. (Doc. 9)

19   Accordingly, the Clerk of Court is DIRECTED to assign a district judge for the purpose of closing this

20   case and then to close this action.

21

22   IT IS SO ORDERED.

23         Dated:   May 3, 2021                            _ /s/ Jennifer L. Thurston
24                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

25

26
27

28
